



COURT OF APPEAL FOR ONTARIO

CITATION: Lamb (Re), 2018 ONCA 850

DATE: 20181023

DOCKET: C64973

Doherty, Trotter and Paciocco JJ.A.

IN THE MATTER OF:  Phillip Lamb

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

John Patton, for the respondent, Her Majesty the Queen

Kathryn Hunt, for the respondent, Centre for Addiction
    and Mental Health

Heard: October 23, 2018

On appeal against the disposition of the Ontario Review
    Board dated, February 2, 2018.

APPEAL BOOK ENDORSEMENT


[1]

The Board had a difficult decision to make. The appellant has taken many
    positive steps. The Board concluded in light of events in the spring of 2017
    and the appellants lack of insight that the appellant continues to pose a
    significant threat to the safety of the public.

[2]

The Board made the same order as the previous year. In our view, it was
    open to the Board to come to that conclusion and it did not misapprehend the
    evidence in any material way.

[3]

The appeal must be dismissed.


